Judge Robertson
delivered the opinion of the Court.
The only question which we shall consider in this case, is, whether the assessments for improvements were properly made, in conformity to the occupant act of 1 820.
The suit was brought in 1818, the assessments made in 1822, and the judgment of the court on the report, was rendered in 1823.
- It has been decided by this court, in the case of Fisher vs. Cockrell, 5 Monroe, 129, that so much of the occupant act of 1820, as relates to rents and improvements, is constitutional. We feel no disposition, to disturb this decision. According to the authority of this case of Fisher vs. Cockrill, and of the cases of Payne vs. Conner, 3 Bibb, 180, and of Fowler vs. Halbert, 4 Bibb, 52, it was proper, in this case, to mate the assessments of improvements under the provisions of the act of 1820,
, The circuit court having approved the report made according to this act, the judgment is affirmed.